                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )       Case No. 18-00134-01-CR-W-GAF
                                             )
       vs.                                   )
                                             )
RENE LUGO-BARCENAS,                          )
                                             )
                      Defendant.             )

                 MOTION FOR CONTINUANCE WITH SUGGESTIONS

       COMES NOW Defendant Rene Lugo-Barcenas, by and through CJA appointed counsel

David H. Johnson, in accordance with Rule 47, Fed. R. Crim. P., and Rule 7.1 (b) and (c) of the

Local Rules of Procedure for the United States District Court for the Western District of Missouri,

and hereby moves the Court pursuant to 18 U.S.C. §3161(h)(8)(A) and (B) to remove this case from

the Accelerated Joint Criminal Trial Docket scheduled to commence June 1, 2020, and to continue

the case to the Accelerated Joint Criminal Trial Docket scheduled to commence September 14, 2020.

             SUGGESTIONS IN SUPPORT OF MOTION FOR CONTINUANCE

       1.      On May 2, 2018 Defendants Rene Lugo-Barcenas and Wendy Valdivieso-Serrano

made their initial appearances before Magistrate Sarah W. Hays on Complaint filed by the

Government on the same day. On June 25, 2018 both Defendants were arraigned on the two count

Indictment returned on May 23, 2018. Case was set for trial commencing August 20, 2018.

       2.      On July 16, 2018 the Court continued the trial of the case to December 3, 2018.

Docket # 38.

       3.      On November 14, 2018, a Superseding Indictment was returned, adding 15 additional




         Case 4:18-cr-00134-GAF Document 211 Filed 04/24/20 Page 1 of 4
defendants, in a nine (9) count Indictment.

       4.      By reason of the thirty (30) day period between indictment and trial, the trial date for

defendants Lugo-Barcenas and Valdivieso-Serrano was reset from the December 3, 2018 docket to

the docket commencing January 7, 2019.

       5.      The Superseding Indictment charges the defendants in Count One with conspiracy

to distribute 500 grams or more of a substance containing methamphetamine, in violation of

21U.S.C. §§ 841(a)(1), (b)(1)(A) and 846, between January 1, 2016 and November 13, 2018.

       6.      Counts Two, Three, Six and Seven charge various defendants with additional charges

of possession of controlled substances with intent to distribute, and Counts Four and Eight charge

various defendants with Possession of a firearm in furtherance of a drug trafficking crime, and

Counts Five and Nine charge various defendants with Felon in Possession of a firearm.

       7.      The Government through A.U.S.A. Patrick Edwards advised the undersigned that the

Government does not oppose this request for continuance.

       8.      Counsel for co-Defendants were contacted by undersigned counsel and counsel stated

that their respective clients, co-Defendants in this case, do not oppose this request for continuance,

with the exception of:

Wendy Valcivieso-Serrano (2); Rosa Rivera-Chavez (6); George D. Williamson (13); and Arthur

D. Barrett.

       9.      Given the General Order of the Court as Modified April 20, 2020, addressing the

public health concerns, and court procedures adopted in support of public health safety by reason of

the Covid-19 pandemic; the present status of the public health procedures and societal implications

thereof; and the medical science suggesting potential public health necessity of some societal

distancing protocols into the summer of 2020, a continuance of this case from the docket



         Case 4:18-cr-00134-GAF Document 211 Filed 04/24/20 Page 2 of 4
commencing June 1, 2020 is more likely than not in the best interest of public health and safety in

the light of the Covid-19 virus pandemic.

       10.     The Government and defense counsel for the defendants who have consented to this

Motion for Continuance agree that a setting on the Accelerated Joint Criminal Jury Trial Docket

scheduled to commence September 14, 2020 is appropriate and given the science available at this

time should provide sufficient time for social distancing and other public health procedures to

loosen sufficient for populating courtroom, jury box, and jury deliberation, as well as health concerns

of courthouse and courtroom personnel, defendants, witnesses, and counsel for the respective parties.

       11.     This continuance is not sought for dilatory delay, but is sought so that the Defendants

may be afforded due process of law under the Fifth Amendment to the United States Constitution.

Pursuant to 18 U.S.C. §3161(h)(8)(A) and (B)(iv), Defendant suggests to the Court that the above-

stated reasons for a continuance outweigh the best interests of the public and the Defendants to a

speedy trial, which is required by 18 U.S.C. §3161(c)(1).

       12.     This continuance is also sought in order to provide maximum health and safety for

the person of each individual defendant in this matter taking into consideration the public health

concerns occasioned by the Covid-19 pandemic.

       13.     Under the provisions of 18 U.S.C. §3161(h)(8)(A) the period of time until the next

criminal trial docket should be excluded in computing the period of time in which the Defendants

should be brought to trial under the provisions of the Speedy Trial Act.

       WHEREFORE, Defendant Rene Lugo-Barcenas, individually, and on behalf of all

Defendants similarly situated, prays this Court to remove this case from the Accelerated Joint

Criminal Trial Docket scheduled to commence June 1, 2020 and to continue the case until the

Accelerated Joint Criminal Trial Docket scheduled to commence September 14, 2020.



         Case 4:18-cr-00134-GAF Document 211 Filed 04/24/20 Page 3 of 4
                                                             THE HEARTLAND GROUP
                                                             A LAW PRACTICE LLC

                                                     By:      /s/ David H. Johnson
                                                             David H. Johnson, #23466
                                                             Livestock Exchange Building
                                                             1600 Genessee St., Ste. 818
                                                             Kansas City, Missouri 64102
                                                             (816) 531-7100
                                                             (816) 531-5798 (Facsimile)
                                                             Email: dhjlaw@live.com
                                                             ATTORNEY FOR DEFENDANT
                                                             RENE LUGO-BARCENAS


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing was transmitted by ECF to all defense
counsel and the Government concurrent with ECF filing of this motion, and a copy mailed to
defendant Rene Lugo-Barcenas in care of the facility under the control or contracted by the United
States Marshal in which Mr. Lugo-Barcenas is held pending trial.


                                                     /s/ David H. Johnson




         Case 4:18-cr-00134-GAF Document 211 Filed 04/24/20 Page 4 of 4
